MEMORANDUM OPINION
PER CURIAM.
Defendants, Henry Woodworth, M.D., Mamoun Dabbagh, M.D., and Robert Nieeolini, M.D., appeal the district court’s grant of summary judgment to plaintiff Harley J. Robinson Trust (“Trust”) in this priority dispute among lien holders.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to plaintiff.
Because the reasoning which supports summary judgment for plaintiff has been articulated by the district court, the issuance of a detailed written opinion by this court would serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order filed on February 12, 2004.